Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the continuation filed on 09/27/2022.
In the instant Amendment, claims 1-2, 6, 13, and 18, 21, 23-24 have been amended; and claims 1, 13, 21, 23, and 24 are independent claims. Claims 1-2, 4-6, 8-16,18, 21 and 23-24 have been examined and are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/27/2022 has been entered.
Response to amendment
This is a non-final Office action in response to applicant's remarks/arguments filed on 09/27/2022. Applicant' s arguments with respect to claim(s) 1, 13,18, 21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, 6, 13, 18, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder (U.S. 2013/0305330; Hereinafter "Palanigounder") in view of Rajadurai (U.S. 20160205550 A1; Hereinafter “Rajadurai”).
Regarding claim 1, Palanigounder teaches a method for attachment of a wireless device (remote credential management capable device 202) to a mobile network operator, MNO (access network 104), the method being performed by the wireless device, the method comprising (Para [0048], [0083], Figure 2 and 6): 
providing an authorization token (message 652) to an access and mobility management function AMF node of the MNO in conjunction with authenticating with the AMF node (Palanigounder: Para [0084- 0087] “the RCM capable device 202 may transmit a message 652 to the access network 104. The message 652 may be an attach request for provisioning service. The attach request may be associated with a type. The message 652 may include an attach request of type associated with provisioning service. As one example, the attach request may include an information element including a value indicating the attach request is of a type associated with provisioning service.”, “device authentication may be performed via authentication message 654. It should be noted that the authentication message 654 is to authenticate the device, not a subscription, as the device has not yet been provisioned with service information. The authentication message 654 may include transmitting the IMEI as well as the IMEI certificate information associated with the RCM capable device 202 to an authenticator 604. In some implementations the authenticator 604 may be a serving general packet radio service support node (SGSN) or a mobility management entity (MME).”), 
wherein the authorization token comprises information identifying which service the wireless device is authorized for (Palanigounder: para[0070],[0085], “In some implementations, an attachment request may include an attachment type field. In such implementations, the attachment type may be identified as provisioning or provisioning service. The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field””); and
completing attachment to the MNO upon successful validation of the authorization token by the AMF node (Palanigounder: [0086], [0088], [0093] “The access network 104 may allow the RCM capable device 202 onto the network. For example, the access network 104, may determine that the message 652 is a provisioning type attach request”, “As shown in FIG. 6 however, the authentication is successful. Message 658 between the authenticator 604 and the IP access gateway 606 may be transmitted. Examples of the IP access gateway 606 include a gateway general support node, gateway general packet radio service node, or packet data network gateway.”, “the RCM capable device 202 may now have a valid subscription credential and any additional management or activation information needed to access the network. Message 666 may be transmitted between the RCM capable device 202 and the access network 104 to detach the RCM capable device 202. Although not shown, the detach may also cause the IP session created by message 658 to close. Message 668 may be transmitted to attach the RCM capable device 202 the network using the provisioned subscription credentials.”),
wherein completing attachment to the MNO comprises obtaining information about a provisioning server from the AMF node, from which provisioning server operational subscription credentials are downloadable to the wireless device (Palanigounder: Para [0090-0093] “The RCM capable device 202 may now communicate with the RCM server 210. Message 660 may be transmitted between the RCM capable device 202 and the RCM server 210 to provision the subscription credentials for the RCM capable device 202. In some implementations, the RCM capable device 202 may be associated with a valid credential”, “Message 664 may be transmitted to accomplish additional device management and/or activation. For example, the subscription may be provided to the RCM capable device 202, but additional information may be needed for the device to access a particular network. This information may be transmitted to the RCM capable device 202 via the messaging 664”).
Palanigounder does not explicitly teach wherein the authorization token comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling. 
However, in an analogous art, Rajadurai teaches wherein the authorization token (IMEISV, table 2) comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling (Rajadurai: table 2, para [ 0077], “Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).” See also para [0079-0087], para [0197], “FIG. 11 is a sequence diagram 1100 for authenticating the eNodeB 104 or the local EPC 108 using an IMSI and an IMEI, according to an embodiment as disclosed herein. In addition to an Access Class sent to the eNodeB 104 or the local EPC 108, the IMEI may be used for access control and identification of the IOPS key. For example, the format of the IMEI within the UE 102 is described below Table 2:”, para [0198],“the signaling sequence depicts communication between the UE 102 and the eNodeB 104 or the local EPC 108.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rajadurai into the method of Palanigounder to include information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling because it will improve the security of the system and prevent eavesdropping of communication between public UEs (Rajadurai: para[009]).
Regarding claim 2, Palanigounder in view of Rajadurai teaches the independent claim 1.  Palanigounder additionally teaches wherein the authorization token comprises information identifying the wireless device (Palanigounder: Para [0067], [0084-0085], “The message 652 may include device vendor information such as a unique device identifier, device class identifier, or the like. One example of a unique device identifier is the international mobile equipment identifier (IMEI) Another example of a unique device identifier is a mobile equipment identifier (MEID).”, “The bootstrap information may generally refer to information provided by a module/device vendor. The information may be installed in the module/device for accessing a wireless network. The bootstrap information may be based on network operator requirements. For example, one network operator may bootstrap based on the international mobile equipment identifier (IMEI) and a certificate or a private/public key pair associated with the IMEI while another network operator may bootstrap based on the IMEI, a certificate or private/public key pair(s) associated with the IMEI, and a service provider identifier.”).
Regarding claim 4, Palanigounder in view of Rajadurai teaches the independent claim 1.  Palanigounder additionally teaches wherein the service involves the wireless device to access to the MNO only for download of operational subscription credentials (Palanigounder: [0070], [0076] “the network resources available to the device may have been limited to only provisioning credentials services.”, “The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field.”).
Regarding claim 6, Palanigounder in view of Rajadurai teaches the independent claim 1.  Palanigounder additionally teaches wherein the authorization token (message 652) is provided in an attach request message or a registration request message (Palanigounder: Para [0085] “. The message 652 may be an attach request for provisioning service.”).
Regarding claim 13, Palanigounder teaches a method for attachment of a wireless device (remote credential management capable device 202) to a mobile network operator, MNO, the method being performed by an access and mobility management function, AMF, node of the MNO (access network 104), the method comprising (Palanigounder: Para [0011], [0048], [0083], mobile network operator, Figure 2 and 6): 
obtaining an authorization token (message 652) from the wireless device in conjunction with the wireless device authenticating with the AMF node (Para [0084- 0087] “the RCM capable device 202 may transmit a message 652 to the access network 104. The message 652 may be an attach request for provisioning service. The attach request may be associated with a type. The message 652 may include an attach request of type associated with provisioning service. As one example, the attach request may include an information element including a value indicating the attach request is of a type associated with provisioning service.”, “device authentication may be performed via authentication message 654. It should be noted that the authentication message 654 is to authenticate the device, not a subscription, as the device has not yet been provisioned with service information. The authentication message 654 may include transmitting the IMEI as well as the IMEI certificate information associated with the RCM capable device 202 to an authenticator 604. In some implementations the authenticator 604 may be a serving general packet radio service support node (SGSN) or a mobility management entity (MME).”), 
wherein the authorization token comprises information identifying which service the wireless device is authorized for (Palanigounder: para [0070], [0085], “In some implementations, an attachment request may include an attachment type field. In such implementations, the attachment type may be identified as provisioning or provisioning service. The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field”); and
validating the authorization token in order to verify access authorization of the wireless device ([0086], [0088] figure 6“The access network 104 may allow the RCM capable device 202 onto the network. For example, the access network 104, may determine that the message 652 is a provisioning type attach request”, “As shown in FIG. 6 however, the authentication is successful. Message 658 between the authenticator 604 and the IP access gateway 606 may be transmitted. Examples of the IP access gateway 606 include a gateway general support node, gateway general packet radio service node, or packet data network gateway.”);
allowing the wireless device to complete attachment to the MNO upon successful validation of the authorization token ([0093] figure 6 “the RCM capable device 202 may now have a valid subscription credential and any additional management or activation information needed to access the network. Message 666 may be transmitted between the RCM capable device 202 and the access network 104 to detach the RCM capable device 202. Although not shown, the detach may also cause the IP session created by message 658 to close. Message 668 may be transmitted to attach the RCM capable device 202 the network using the provisioned subscription credentials.”); and 
	providing information to the wireless device about a provisioning server from which provisioning server operational subscription credentials are downloadable to the wireless device (Palanigounder: Para [0090-0093] “The RCM capable device 202 may now communicate with the RCM server 210. Message 660 may be transmitted between the RCM capable device 202 and the RCM server 210 to provision the subscription credentials for the RCM capable device 202. In some implementations, the RCM capable device 202 may be associated with a valid credential”, “Message 664 may be transmitted to accomplish additional device management and/or activation. For example, the subscription may be provided to the RCM capable device 202, but additional information may be needed for the device to access a particular network. This information may be transmitted to the RCM capable device 202 via the messaging 664”).
Palanigounder does not explicitly teach wherein the authorization token comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling. 
However, in an analogous art, Rajadurai teaches wherein the authorization token (IMEISV, table 2) comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling (Rajadurai: table 2, para [ 0077], “Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).” See also para [0079-0087], para [0197], “FIG. 11 is a sequence diagram 1100 for authenticating the eNodeB 104 or the local EPC 108 using an IMSI and an IMEI, according to an embodiment as disclosed herein. In addition to an Access Class sent to the eNodeB 104 or the local EPC 108, the IMEI may be used for access control and identification of the IOPS key. For example, the format of the IMEI within the UE 102 is described below Table 2:”, para [0198],“the signaling sequence depicts communication between the UE 102 and the eNodeB 104 or the local EPC 108.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rajadurai into the method of Palanigounder to include information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling because it will improve the security of the system and prevent eavesdropping of communication between public UEs (Rajadurai: para[009]).
Regarding claim 18, Palanigounder teaches a wireless device (RCM capable device 202) for attachment to a mobile network operator, MNO, the wireless device comprising: processing circuitry (Palanigounder: para [0049], [0064] figure 2 and 3, “The credential management device 302 may also include a remote credential manager 324. When the credential management device 302 is implemented as a remote credential management capable device 202 (e.g., a STA), the remote credential manager 324 may include one or more circuits configured to generate a provisioning attachment request)”; and
a storage medium storing instructions that, when executed by the processing circuitry, cause the wireless device to perform operation comprising: providing an authorization token to an access and mobility management function AMF node of the MNO (access network 104) in conjunction with authenticating with the AMF node (Palanigounder: Para [0014, [0084- 0087] figure 2 and 6“the RCM capable device 202 may transmit a message 652 to the access network 104. The message 652 may be an attach request for provisioning service. The attach request may be associated with a type. The message 652 may include an attach request of type associated with provisioning service. As one example, the attach request may include an information element including a value indicating the attach request is of a type associated with provisioning service.”, “device authentication may be performed via authentication message 654. It should be noted that the authentication message 654 is to authenticate the device, not a subscription, as the device has not yet been provisioned with service information. The authentication message 654 may include transmitting the IMEI as well as the IMEI certificate information associated with the RCM capable device 202 to an authenticator 604. In some implementations the authenticator 604 may be a serving general packet radio service support node (SGSN) or a mobility management entity (MME).”),
wherein the authorization token comprises information identifying which service the wireless device is authorized for (Palanigounder: para [0070], [0085], “In some implementations, an attachment request may include an attachment type field. In such implementations, the attachment type may be identified as provisioning or provisioning service. The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field”); and 
completing attachment to the MNO upon successful validation of the authorization token by the AMF node (Palanigounder: [0086], [0088], [0093] “The access network 104 may allow the RCM capable device 202 onto the network. For example, the access network 104, may determine that the message 652 is a provisioning type attach request”, “As shown in FIG. 6 however, the authentication is successful. Message 658 between the authenticator 604 and the IP access gateway 606 may be transmitted. Examples of the IP access gateway 606 include a gateway general support node, gateway general packet radio service node, or packet data network gateway.”, “the RCM capable device 202 may now have a valid subscription credential and any additional management or activation information needed to access the network. Message 666 may be transmitted between the RCM capable device 202 and the access network 104 to detach the RCM capable device 202. Although not shown, the detach may also cause the IP session created by message 658 to close. Message 668 may be transmitted to attach the RCM capable device 202 the network using the provisioned subscription credentials.”),
wherein completing attachment to the MNO comprises obtaining information about a provisioning server from the AMF node, from which provisioning server operational subscription credentials are downloadable to the wireless device (Palanigounder: Para [0090-0093] “The RCM capable device 202 may now communicate with the RCM server 210. Message 660 may be transmitted between the RCM capable device 202 and the RCM server 210 to provision the subscription credentials for the RCM capable device 202. In some implementations, the RCM capable device 202 may be associated with a valid credential”, “Message 664 may be transmitted to accomplish additional device management and/or activation. For example, the subscription may be provided to the RCM capable device 202, but additional information may be needed for the device to access a particular network. This information may be transmitted to the RCM capable device 202 via the messaging 664”).
Palanigounder does not explicitly teach wherein the authorization token comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling. 
However, in an analogous art, Rajadurai teaches wherein the authorization token (IMEISV, table 2)  comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling (Rajadurai: table 2, para [ 0077], “Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).” See also para [0079-0087], para [0197], “FIG. 11 is a sequence diagram 1100 for authenticating the eNodeB 104 or the local EPC 108 using an IMSI and an IMEI, according to an embodiment as disclosed herein. In addition to an Access Class sent to the eNodeB 104 or the local EPC 108, the IMEI may be used for access control and identification of the IOPS key. For example, the format of the IMEI within the UE 102 is described below Table 2:”, para [0198],“the signaling sequence depicts communication between the UE 102 and the eNodeB 104 or the local EPC 108.”),
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rajadurai into the method of Palanigounder to include information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling because it will improve the security of the system and prevent eavesdropping of communication between public UEs (Rajadurai: para[009]).
Regarding claim 21, Palanigounder teaches an access and mobility management function AMF node for attachment of a wireless device (the RCM capable device 202) to a mobile network operator, MNO, the AMF node comprising: processing circuitry (Palanigounder: para [0049], [0064] figure 2 and 3, “The credential management device 302 may also include a remote credential manager 324. When the credential management device 302 is implemented as a remote credential management capable device 202 (e.g., a STA), the remote credential manager 324 may include one or more circuits configured to generate a provisioning attachment request)”; and 
a storage medium storing instructions that, when executed by the processing circuitry, cause the AMF node to perform operations comprising: obtaining an authorization token from the wireless device in conjunction with the wireless device authenticating with the AMF node (Para [0014], [0084- 0087], figure 2 and 6 “the RCM capable device 202 may transmit a message 652 to the access network 104. The message 652 may be an attach request for provisioning service. The attach request may be associated with a type. The message 652 may include an attach request of type associated with provisioning service. As one example, the attach request may include an information element including a value indicating the attach request is of a type associated with provisioning service.”, “device authentication may be performed via authentication message 654. It should be noted that the authentication message 654 is to authenticate the device, not a subscription, as the device has not yet been provisioned with service information. The authentication message 654 may include transmitting the IMEI as well as the IMEI certificate information associated with the RCM capable device 202 to an authenticator 604. In some implementations the authenticator 604 may be a serving general packet radio service support node (SGSN) or a mobility management entity (MME).”), 
wherein the authorization token comprises information identifying which service the wireless device is authorized for (Palanigounder: para [0070], [0085], “In some implementations, an attachment request may include an attachment type field. In such implementations, the attachment type may be identified as provisioning or provisioning service. The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field”); 
validating the authorization token in order to verify access authorization of the wireless device (Palanigounder: [0086], [0088] figure 6“The access network 104 may allow the RCM capable device 202 onto the network. For example, the access network 104, may determine that the message 652 is a provisioning type attach request”, “As shown in FIG. 6 however, the authentication is successful. Message 658 between the authenticator 604 and the IP access gateway 606 may be transmitted. Examples of the IP access gateway 606 include a gateway general support node, gateway general packet radio service node, or packet data network gateway.”); 
allow the wireless device to complete attachment to the MNO upon successful validation of the authorization token (Palanigounder: [0093] figure 6 “the RCM capable device 202 may now have a valid subscription credential and any additional management or activation information needed to access the network. Message 666 may be transmitted between the RCM capable device 202 and the access network 104 to detach the RCM capable device 202. Although not shown, the detach may also cause the IP session created by message 658 to close. Message 668 may be transmitted to attach the RCM capable device 202 the network using the provisioned subscription credentials.”); and
providing information to the wireless device about a provisioning server from which provisioning server operational subscription credentials are downloadable to the wireless device (Palanigounder: Para [0090-0093] “The RCM capable device 202 may now communicate with the RCM server 210. Message 660 may be transmitted between the RCM capable device 202 and the RCM server 210 to provision the subscription credentials for the RCM capable device 202. In some implementations, the RCM capable device 202 may be associated with a valid credential”, “Message 664 may be transmitted to accomplish additional device management and/or activation. For example, the subscription may be provided to the RCM capable device 202, but additional information may be needed for the device to access a particular network. This information may be transmitted to the RCM capable device 202 via the messaging 664”).
Palanigounder does not explicitly teach wherein the authorization token comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling. 

However, in an analogous art, Rajadurai teaches wherein the authorization token (IMEISV, table 2) comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling (Rajadurai: table 2, para [ 0077], “Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).” See also para [0079-0087], para [0197], “FIG. 11 is a sequence diagram 1100 for authenticating the eNodeB 104 or the local EPC 108 using an IMSI and an IMEI, according to an embodiment as disclosed herein. In addition to an Access Class sent to the eNodeB 104 or the local EPC 108, the IMEI may be used for access control and identification of the IOPS key. For example, the format of the IMEI within the UE 102 is described below Table 2:”, para [0198],“the signaling sequence depicts communication between the UE 102 and the eNodeB 104 or the local EPC 108.”),
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rajadurai into the method of Palanigounder to include information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling because it will improve the security of the system and prevent eavesdropping of communication between public UEs (Rajadurai: para[009]).
Regarding claim 23, Palanigounder teaches a computer program product for attachment of a wireless device to a mobile network operator, MNO, the computer program product comprising a non-transitory computer readable medium storing computer code which, when run on processing circuitry of the wireless device, causes the wireless device to perform operations comprising (Para [0048], [0083], mobile network operator (access network 104), Figure 6):
providing an authorization token (message 652) to an access and mobility management function AMF node of the MNO in conjunction with authenticating with the AMF node (Para [0084- 0087] figure 2 and 6“the RCM capable device 202 may transmit a message 652 to the access network 104. The message 652 may be an attach request for provisioning service. The attach request may be associated with a type. The message 652 may include an attach request of type associated with provisioning service. As one example, the attach request may include an information element including a value indicating the attach request is of a type associated with provisioning service.”, “device authentication may be performed via authentication message 654. It should be noted that the authentication message 654 is to authenticate the device, not a subscription, as the device has not yet been provisioned with service information. The authentication message 654 may include transmitting the IMEI as well as the IMEI certificate information associated with the RCM capable device 202 to an authenticator 604. In some implementations the authenticator 604 may be a serving general packet radio service support node (SGSN) or a mobility management entity (MME).”),
wherein the authorization token comprises information identifying which service the wireless device is authorized for (Palanigounder: para [0070], [0085], “In some implementations, an attachment request may include an attachment type field. In such implementations, the attachment type may be identified as provisioning or provisioning service. The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field”); and 
completing attachment to the MNO upon successful validation of the authorization token by the AMF node (Palanigounder: [0086], [0088], [0093] “The access network 104 may allow the RCM
capable device 202 onto the network. For example, the access network 104, may determine that the message 652 is a provisioning type attach request”, “As shown in FIG. 6 however, the authentication is successful. Message 658 between the authenticator 604 and the IP access gateway 606 may be transmitted. Examples of the IP access gateway 606 include a gateway general support node, gateway general packet radio service node, or packet data network gateway.”, “the RCM capable device 202 may now have a valid subscription credential and any additional management or activation information needed to access the network. Message 666 may be transmitted between the RCM capable device 202 and the access network 104 to detach the RCM capable device 202. Although not shown, the detach may also cause the IP session created by message 658 to close. Message 668 may be transmitted to attach the RCM capable device 202 the network using the provisioned subscription credentials.”),
wherein completing attachment to the MNO comprises obtaining information about a provisioning server from the AMF node, from which provisioning server operational subscription credentials are downloadable to the wireless device (Palanigounder: Para [0090-0093] “The RCM capable device 202 may now communicate with the RCM server 210. Message 660 may be transmitted between the RCM capable device 202 and the RCM server 210 to provision the subscription credentials for the RCM capable device 202. In some implementations, the RCM capable device 202 may be associated with a valid credential”, “Message 664 may be transmitted to accomplish additional device management and/or activation. For example, the subscription may be provided to the RCM capable device 202, but additional information may be needed for the device to access a particular network. This information may be transmitted to the RCM capable device 202 via the messaging 664”).
Palanigounder does not explicitly teach wherein the authorization token comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling. 
However, in an analogous art, Rajadurai teaches wherein the authorization token (IMEISV, table 2) comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling (Rajadurai: table 2, para [ 0077], “Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).” See also para [0079-0087], para [0197], “FIG. 11 is a sequence diagram 1100 for authenticating the eNodeB 104 or the local EPC 108 using an IMSI and an IMEI, according to an embodiment as disclosed herein. In addition to an Access Class sent to the eNodeB 104 or the local EPC 108, the IMEI may be used for access control and identification of the IOPS key. For example, the format of the IMEI within the UE 102 is described below Table 2:”, para [0198],“the signaling sequence depicts communication between the UE 102 and the eNodeB 104 or the local EPC 108.”),
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rajadurai into the method of Palanigounder to include information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling because it will improve the security of the system and prevent eavesdropping of communication between public UEs (Rajadurai: para[009]).
Regarding claim 24, Palanigounder teaches a computer program product for attachment of a wireless device to a mobile network operator, MNO, the computer program product comprising a non-transitory computer readable medium storing computer code which, when run on processing circuitry of an access and mobility management function AMF node, causes the AMF node to perform operations: obtaining an authorization token from the wireless device in conjunction with the wireless device authenticating with the AMF node( Palanigounder: Para[0058], [0064,[0084- 0087] figure 2 and 6“the RCM capable device 202 may transmit a message 652 to the access network 104. The message 652 may be an attach request for provisioning service. The attach request may be associated with a type. The message 652 may include an attach request of type associated with provisioning service. As one example, the attach request may include an information element including a value indicating the attach request is of a type associated with provisioning service.”, “device authentication may be performed via authentication message 654. It should be noted that the authentication message 654 is to authenticate the device, not a subscription, as the device has not yet been provisioned with service information. The authentication message 654 may include transmitting the IMEI as well as the IMEI certificate information associated with the RCM capable device 202 to an authenticator 604. In some implementations the authenticator 604 may be a serving general packet radio service support node (SGSN) or a mobility management entity (MME).”),
wherein the authorization token comprises information identifying which service the wireless device is authorized for (Palanigounder: para [0070], [0085], “In some implementations, an attachment request may include an attachment type field. In such implementations, the attachment type may be identified as provisioning or provisioning service. The network may be configured to allow this device to attach for the limited purposes of obtaining subscription credentials. One way the network may determine this attachment is for this limited purpose may be through the use of an attachment type field”); 
validating the authorization token in order to verify access authorization of the wireless device (Palanigounder: [0086], [0088] figure 6“The access network 104 may allow the RCM capable device 202 onto the network. For example, the access network 104, may determine that the message 652 is a provisioning type attach request”, “As shown in FIG. 6 however, the authentication is successful. Message 658 between the authenticator 604 and the IP access gateway 606 may be transmitted. Examples of the IP access gateway 606 include a gateway general support node, gateway general packet radio service node, or packet data network gateway.”);
allow the wireless device to complete attachment to the MNO upon successful validation of the authorization token (Palanigounder: [0093] “the RCM capable device 202 may now have a valid subscription credential and any additional management or activation information needed to access the network. Message 666 may be transmitted between the RCM capable device 202 and the access network 104 to detach the RCM capable device 202. Although not shown, the detach may also cause the IP session created by message 658 to close. Message 668 may be transmitted to attach the RCM capable device 202 the network using the provisioned subscription credentials.”); and 
	providing information to the wireless device about a provisioning server from which provisioning server operational subscription credentials are downloadable to the wireless device (Palanigounder: Para [0090-0093] “The RCM capable device 202 may now communicate with the RCM server 210. Message 660 may be transmitted between the RCM capable device 202 and the RCM server 210 to provision the subscription credentials for the RCM capable device 202. In some implementations, the RCM capable device 202 may be associated with a valid credential”, “Message 664 may be transmitted to accomplish additional device management and/or activation. For example, the subscription may be provided to the RCM capable device 202, but additional information may be needed for the device to access a particular network. This information may be transmitted to the RCM capable device 202 via the messaging 664”).
Palanigounder does not explicitly teach wherein the authorization token comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling. 
However, in an analogous art, Rajadurai teaches wherein the authorization token (IMEISV, table 2) comprises information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling (Rajadurai: table 2, para [ 0077], “Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).” See also para [0079-0087], para [0197], “FIG. 11 is a sequence diagram 1100 for authenticating the eNodeB 104 or the local EPC 108 using an IMSI and an IMEI, according to an embodiment as disclosed herein. In addition to an Access Class sent to the eNodeB 104 or the local EPC 108, the IMEI may be used for access control and identification of the IOPS key. For example, the format of the IMEI within the UE 102 is described below Table 2:”, para [0198],“the signaling sequence depicts communication between the UE 102 and the eNodeB 104 or the local EPC 108.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Rajadurai into the method of Palanigounder to include information identifying which service the wireless device is authorized for and information identifying a service provider having a service license agreement with the MNO, wherein the authorization token is provided during authentication signaling because it will improve the security of the system and prevent eavesdropping of communication between public UEs (Rajadurai: para[009]).
Claims 5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder (U.S. 2013/0305330 A1; Hereinafter "Palanigounder"), in view of Rajadurai (U.S. 20160205550 A1; Hereinafter “Rajadurai”), and further in view of Leicher et al. (U.S. 9774581B2; Hereinafter "Leicher") 
Regarding claim 5, Palanigounder in view of Rajadurai teaches the independent claim 1. 
	Palanigounder in view of Rajadurai does not explicitly teach wherein the authorization token is signed by the service provider of the MNO.
However, in an analogous art, Leicher teaches wherein the authorization token is signed by the service provider of the MNO (Column 5 line [52-56] “the local OP may create an ID token and may sign the token, such as by using the private key for example. The URL of the certificate may be put in the x5u field of the JWS header of the token. The local OP may create an access token and may apply a signature to it.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Leicher into the modified method of Palanigounder to include wherein the authorization token is signed by the service provider of the MNO because it will provide entity authentication assurance level of the authentication performed (Leicher: Column 9 line 18-20);
Regarding claim 14, Palanigounder in view of Rajadurai teaches the independent claim 13. 
	Palanigounder additionally teaches wherein the authorization token comprises information identifying a service provider (service provider identifier) of the MNO and the wireless device (mobile equipment identifier (MEID)), or the MNO and a security domain contained in the wireless device (para [0067], “The bootstrap information may generally refer to information provided by a module/device vendor. The information may be installed in the module/device for accessing a wireless network. The bootstrap information may be based on network operator requirements. For example, one network operator may bootstrap based on the international mobile equipment identifier (IMEI) and a certificate or a private/public key pair associated with the IMEI while another network operator may bootstrap based on the IMEI, a certificate or private/public key pair(s) associated with the IMEI, and a service provider identifier. In some implementations, a mobile equipment identifier (MEID) may be used to identify a device. Accordingly, a module/device may include several pieces of bootstrap information which may or may not be used to provision credentials based on the network operator.”), 
Rajadurai teaches wherein the MNO of the AMF node has a service agreement with the service provider (Rajadurai: para [0077], “0077] an IMSI (uniquely assigned for the IOPS mode of operation); or Access Class status of 11 or 15 (subject to regional/national regulatory requirements and operator policy).”).
Palanigounder in view of Rajadurai does not explicitly teach wherein the authorization token is signed by the service provider.
However, in an analogous art, Leicher teaches wherein the authorization token is signed by the service provider (Column14 line [41-47] “the local OP may know secrets to create the token signature. In an example embodiment, HMAC signatures may be used. For example, the local OP may have access to a list comprising client secrets for services. The list, for example, may be maintained, updated, and/or managed by the MNO (e.g., using OTA channels)”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Leicher into the modified method of Palanigounder to include wherein the authorization token  is signed by the service provider, and wherein the MNO of the AMF node has a service agreement with the service provider because it will add more layer of protection from potential fraud and misuse , and provide entity authentication assurance level of the authentication performed (Leicher: Column 9 line 18-20);
Regarding claim 15, Palanigounder in view of Rajadurai in view of Leicher teaches the dependent claim 14. Leicher teaches wherein the AMF node has access to a public key of the service provider, and wherein validating the authorization token comprises: validating, using the public key, that the authorization token is signed by the service provider (Leicher: Column 16 line 1-14 “the service provider may request the public key and/or certificate from the URL such as the URL provided in the x5u parameter in the header of the token for example. In an example embodiment, the service provider may contact the check ID endpoint of the OP with the ID Token (e.g., for a token verification request). This communication may be protected by the use of the client secret, for example, which may be shared between the service provider and the OP. The check ID endpoint may verify that the token was issued by an authorized local OP instance, for example, by checking the signature from the token header such as by using the public key as provided in the x5u parameter of the header.”)
Regarding claim 16, Palanigounder in view of Rajadurai in view of Leicher teaches the dependent claim 14. Leicher teaches wherein validating the authorization token comprises: verifying that the wireless device from which the authorization token was obtained is identical to the wireless device identified by the information in the authorization token, or is known by the AMF node to contain a security domain identified by information in the authorization token. (Leicher : Column 15 line 37-50“The service provider 802 may verify the token, such as the ID token for example, at 820. In an example embodiment, the service provider 802 may check the signature on the ID token to verify that the token is valid. The key material for verification may have been received by the service provider 802 in the discovery process, such as in the JSON Web Key URL parameter for example. After the service provider 802 validates the ID token signature, the service provider 802 may check fields that are encoded in the ID token to further validate the ID token. For example, the ‘iss’ (issuer) field may include the unique identifier of the token issuer, such as the unique identifier of the IdP that the SP discovered from the user provided identifier. The ‘aud’ (audience) field may identify the audience to which the token is intended.”).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder (U.S. 2013/0305330 A1; Hereinafter "Palanigounder"), in view of Rajadurai (U.S. 20160205550 A1; Hereinafter “Rajadurai”), and in view of Griot et al (U.S. 2015/0281966 Al; Hereinafter "Griot").
Regarding claim 8, Palanigounder in view of Rajadurai teaches the independent claim 1.
Palanigounder in view of Rajadurai does not explicitly teach obtaining a further authorization token in conjunction with authenticating with the AMF node; providing the further authorization token to a provisioning server, from which operational subscription credentials are downloadable to the wireless device; and downloading the operational subscription credentials upon successful validation of the further authorization token by the provisioning server.
In an analogous art, Griot et al. teaches further comprising: obtaining a further authorization token (in conjunction with authenticating with the AMF node (Para [0053], [0104]- [0105], [0119], “communicating credentials from the provisioning server to the UE over one or more data bearers established for the UE. Thus, network communicating component 816 can communicate the credentials from the provisioning server ( e.g., credential provisioning server 802) to the UE ( e.g., UE 106) over the one or more data bearers established for the UE that may be related to the packet data context.”);
providing the further authorization token to a provisioning server, from which operational subscription credentials are downloadable to the wireless device (Para [0106], [0120] “communicating the credentials for the UE to one or more network components as well. In this example, network communicating component 816 can communicate the credentials for the UE (e.g., UE 106) to the one or more network components. For example, the one or more network components may include an AAA server, a HSS, etc. (not shown) for updating such that the AAA server, HSS, etc. can subsequently authenticate a connection request from the UE 106; and
downloading the operational subscription credentials upon successful validation of the further authorization token by the provisioning server ([0108-011] “At 1210, once the UE 106 is attached to the SGW/PG W 110 and thus has one or more data bearers with eNB 108
forcommunicatingwithMME112, SGW/PGWll0, etc., UE 106 initiates the Subscription selection and credentials provisioning with the OSU Server 130, which may occur over secure mechanism, such as HTTPS, OMA DM SOAP XML, etc. Upon successful provisioning of the UE 106, the OSU server 130 may update other network nodes about this new subscription information ( e.g., AAA 122 in a hotspot deployment, an HSS in an offload deployment, etc.) at 1212.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Griot into the method of Palanigounder to include obtaining a further authorization token in conjunction with authenticating with the AMF node; providing the further authorization token to a provisioning server, from which operational subscription credentials are downloadable to the wireless device; and downloading the operational subscription credentials upon successful validation of the further authorization token by the provisioning server because it will limit external access for the device to the provisioning server. (Griot: para [0015]).
Regarding claim 9, Palanigounder in view of Rajadurai, in view of Griot teaches the dependent claim 8. Griot teaches wherein the further authorization token comprises information identifying the MNO and the wireless device (Griot: Para [0043] “For example, credentials can relate parameters managed by a network to control access to the network for one or more UEs. For example, credentials can include an identifier of the UE ( e.g., international mobile subscriber identity (IMSI), security root key (Ki) or other USIM credentials), username/password pairs, and/or similar credentials that present a UE with a challenge to access the network.”). 
Regarding claim 10, Palanigounder in view of Rajadurai, in view of Griot teaches the dependent claim 8. Griot teaches wherein the further authorization token comprises information identifying which service the wireless device is authorized for (Griot: Para [ 0110], “The message may also include the service provider from which provisioning is allowed, and/or specific information about the allowed provisioning server(s), e.g., DNS name, internet protocol (IP) address, etc..”).
Regarding claim 11, Palanigounder in view of Rajadurai, in view of Griot teaches the dependent claim 8. Griot teaches wherein the service defines which type of network operational profile the wireless device is authorized to download from the provisioning server (Griot: Para [ 0110], “The message may also include the service provider from which provisioning is allowed, and/or specific information about the allowed provisioning server(s), e.g., DNS name, internet protocol (IP) address, etc..”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder (U.S. 2013/0305330 A1; Hereinafter "Palanigounder"), in view of Rajadurai (U.S. 20160205550 A1; Hereinafter “Rajadurai”), in view of Griot et al (U.S. 2015/0281966 Al; Hereinafter "Griot"), and further in view of Leicher et al. (U.S. 9774581B2; Hereinafter "Leicher")
Regarding claim 12, Palanigounder in view of Rajadurai, in view of Griot teaches the independent claim 8. 
	Palanigounder in view of Rajadurai, in view of Griot does not explicitly teach wherein the further authorization token is signed by the MNO.
However, in an analogous art, Leicher teaches wherein the further authorization token is signed by the MNO (Column 5 line [52-56] “the local OP may create an ID token and may sign the token, such as by using the private key for example. The URL of the certificate may be put in the x5u field of the JWS header of the token. The local OP may create an access token and may apply a signature to it.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Leicher into the modified method of Palanigounder to include wherein the further authorization token is signed by the MNO because it will provide entity authentication assurance level of the authentication performed (Leicher: Column 9 line 18-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437  

/KRISTINE L KINCAID/            Supervisory Patent Examiner, Art Unit 2437